EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Support for the amendment is found at ¶0043 of the instant specification.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Yu-Te Chen on 9/15/2021.
The application has been amended as follows: 

Claims
1.- 6. (Canceled) 
7. (Currently Amended) A method for inhibiting senescence of human dermal fibroblasts comprisingan[[the]] anti-aging composition comprising an alcohol extract of Ajuga taiwanensis, as an anti-aging agent, wherein the alcohol extract comprises 8-O-acetylharpagide,
8. (Currently Amended) The method of claim 7, wherein the anti-aging composition supresses
9. (Currently Amended) The method of claim 7, wherein the anti-aging composition supresses
10. (Currently Amended) The method of claim 7, wherein the anti-aging composition increases

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicants’ Amendment and Remarks, filed on 7/7/2021, in which claims 1-4 are cancelled and claims 5-7 are amended to change the breadth and scope of the claims. No claims are newly added.
In view of the Examiner’s amendment above, claims 7-10 are pending in the instant application and are found to be allowable.
Priority
The application claims benefit to provisional application US 62/851761 filed on 5/23/2019.
Withdrawn Rejections/Objections and Reason for Allowance
All rejection(s)/objection(s) of record for claim(s) 1-6 is/are hereby withdrawn due to the cancellation of said claim(s) rendering said rejection(s)/objection(s) moot.
Applicant’s amendment, filed on 7/7/2021, with respect to the rejection of claims 7-10 under 35 U.S.C. 112(a) for lack of enablement, has been fully considered and is persuasive.  Applicant has amended the claims to remove recitations of a method of prevention. The rejection is hereby withdrawn.
Applicant’s amendment, filed on 7/7/2021, with respect to the rejection of claims 7-10 under 35 U.S.C. 103 as being unpatentable over Dumas et al. (US 7,060,693; 2006), in view of Arthur et al. (Eur. Rev. Med. Pharm. Sci., 2014), further in view of  Ajuga turkestanica, comprising 8-O-acetylharpagide, wherein Ajuga taiwanensis is an equivalent source of 8-O-acetylharpagide, as per Chan et al.. However, the method of Dumas is taught as demonstrating its effectiveness by facilitating hydration of the epidermis. In contrast, the instant method is specifically directed towards inhibiting cellular senescence of human dermal fibroblasts, which reside in the dermal layer of skin, via administration of 8-O-acetylharpagide as the active in the ethanol extract of Ajuga taiwanensis, which in turn results in an anti-aging effect on the skin, which in no way is taught or suggested by the prior art.  The rejection is hereby withdrawn.

Conclusion
Accordingly, the Examiner’s Amendment above is sufficient to place the application in condition for allowance.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:30 AM - 4:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/DALE R MILLER/           Primary Examiner, Art Unit 1623